a~ ~ ;i,- 'r,
   AO 245B (Rev. 02/08/2019) Judgment:in a Criminal Petty Case (Modified)                                                              Page 1 of l



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                              JUDGMENT IN A CRIMINAL CASE
                                        V.                                     (For Offenses Committed On or After November 1, 1987)


                         Juan Gutierrez-Vasquez                                Case Number: 3:19-mj-22503

                                                                               Danielle Rachel Iredale
                                                                               Defendant's AttornJ


   REGISTRATION NO. 85964298
   THE DEFENDANT:                                                                            JUN 2 0 2019
    1251 pleaded guilty to count(s) I of Complaint
                                       _ _ ____e__ _----'---------+---'--------1---+
    •         fi   d   ']t t
         was oun gm Y O coun. S
                                     t( )                                         •    Cl.ERK US DISTRICT COURT
                                                                                 f §OUTH. ERN D l ~ I OE CAI IF08'11/\~
                                                                                                                       ,

         after a plea of not guilty.        ·
                                                 .    .
                                                                                 [_c,Y                            ¥-
                                                                                                             DEPU..r:YJ
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the foll~ng offense(s):
                                                                                                                    .   '
  Title & Section                    Nature of Offense                                                          Cohnt Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                I

    •      The defendant has been found not guilty on count(s) - - - - - - - - - ~ - - - - - - - - -
    •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                               d•      TIME SERVED                          • _________ days
    1251   Assessment: $10 WAIVED 1251 Fine: WAIVED
    1251   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the    defendant's possession at the time of arrest upon their deportation or removal.
    D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, June 20, 2019



  Received _ _ _ _ _ _ _ __
                DUSM

                                                                            UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                       3:19-mj-22503
